Citation Nr: 1747429	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include on a secondary basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran filed a Notice of Disagreement (NOD) in June 2011 and a Statement of the Case (SOC) was issued in November 2011. The Veteran filed his Substantive Appeal via VA Form 9 in November 2011. Thus, the Veteran perfected a timely appeal of the issues.

In April 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for obstructive sleep apnea which was formally diagnosed following a January 2009 sleep study.

The Veteran's initial claim asserted that his sleep apnea was secondary to his service-connected coronary artery disease (CAD).  The Veteran has further contended that his sleep apnea was caused by his service connected diabetes mellitus, type 2. Additionally, the Board finds that the issue of direct service connection was raised at the Veteran's April 2017 Board hearing.

The Veteran underwent a VA examination in February 2016.  The examiner opined that the Veteran's obstructive sleep apnea (OSA) was less likely than not (less than 50 percent probability) proximately due to or the result of his service connected diabetes mellitus. As rationale he stated that the current medical evidence and literature from cross-sectional analyses submit that type 2 diabetes is more prevalent among patients with OSA compared to those without OSA, independent of shared risk factors. He went on to state that it is still unclear whether OSA may lead to the development of diabetes over time. See February 2016 VA Examination Report. 

The examiner indicated that current evidence strongly supports an independent association between OSA, insulin resistance, and glucose intolerance, but a causal link still remains to be determined. He further went on to state that a growing body of data from both epidemiologic and clinical studies suggest that OSA is also independently associated with alterations in glucose metabolism and places patients at an increased risk of the development of type 2 diabetes. The examiner noted that several studies have concluded that diabetes mellitus is associated with sleep apnea but that this association is largely explained by risk factors in common for both disorders, most notably obesity. Id. 

The examiner reported that even after adjusting for confounding factors there was no difference between diabetic and non-diabetic participants with regard to obstructive events. The examiner concluded by opining that, based on the medical community's consensus, which has not recognized diabetes as a cause of obstructive sleep apnea, that he could only speculate as to the link between the Veteran's OSA secondary to his diabetes. Id.

The Board finds that an addendum opinion is necessary to decide the Veteran's claim. Neither of the VA examinations of record addresses the issue of direct service connection. In his April 2017 hearing, the Veteran asserted that during service he experienced frequent snoring, waking in the middle of the night, and feeling fatigued and sleepy during the day. He further stated that he would lose his breath and catch it while sleeping and that his snoring and breathing annoyed his fellow soldiers, who brought it to his attention.

Further, the Board finds that the February 2016 VA examiner's opinion is not specific to this Veteran. The examiner noted studies that recognized an association between diabetes and sleep apnea, largely explained by risk factors in common for both disorders, however he did not articulate which specific risk factors this Veteran has which might explain the etiology of his OAS. While the inclusion of information about medical studies and generic facts pertaining the association between diabetes and sleep apnea is certainly helpful to the Board in understanding the medical opinion, such studies and facts do not outweigh the probative value of an analysis which addresses the specific facts of the Veteran's case. 

Additionally, the examiner offered substantial discussion about whether sleep apnea was a cause for diabetes, but little discussion of whether diabetes is a cause of sleep apnea as is contended in the Veteran's claim. The examiner further noted that there is no difference between diabetic and non-diabetic participants with regard to obstructive events. This information is pertinent to the question of whether the Veteran's sleep apnea is aggravated by his diabetes, however the examiner offered no opinion as to whether this Veteran's diabetes mellitus aggravates his OSA. 

The examiner concluded by stating that he could only speculate as to the link between the Veteran's OSA and his diabetes. The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability. See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility. See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Id. at 389-90. See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis. See Daves v. Nicholson, 21 Vet. App. 46 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Return the claims file to the VA examiner who provided the February 2016 examination report. The claims file and a copy of this remand must be made available to the examiner. The examiner shall note in the examination report that the record and the remand have been reviewed. If the VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After record review and examination, if deemed necessary, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA was incurred in, caused by, or etiologically related to the Veteran's service?

(b) If the answer to (a) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is proximately due to or the result of the Veteran's service-connected diabetes mellitus, either alone or in combination?

(c) If the answer to (b) above is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's OSA is aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus, either alone or in combination?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

4. Readjudicate the claim after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




